— In a negligence action to recover damages for personal injuries, etc., the plaintiffs and corporate defendants separately appeal from an order of the Supreme Court, Kings County (Shaw, J.), dated May 7, 1984, which granted the defendant City of New York’s motion for leave to amend its answer and dismissed the complaint and all cross claims against the city.
Order affirmed, without costs or disbursements.
Under subdivision 3.4 of section 349-c and section 349-d of the Highway Law, the State, and not the city, had jurisdiction over Ocean Parkway in Brooklyn during its reconstruction when the accident occurred (see Farrell v Town of North Salem, 205 NY 453; Allen v Village of Holley, 226 App Div 294).
The doctrine of equitable estoppel cannot be applied to estop the city from asserting that the State, rather than the city, was responsible for maintaining the site of the accident. Appellants have made no showing of prejudice or surprise (see Quaglia v Incorporated Vil. of Munsey Park, 54 AD2d 434, affd 44 NY2d 772). Titone, J. P., Mangano, Weinstein and Brown, JJ., concur.